Citation Nr: 9911489	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a closed head injury 
and for a psychiatric disorder, including as a residual of a 
closed head injury, for purposes of eligibility for VA 
medical care. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The claimant had active service from March 1975 to June 1976.  
By an administrative decision issued in February 1977, it was 
determined that the claimant's discharge, issued under 
conditions other than honorable (OTH), was considered to have 
been given under dishonorable conditions, but that the 
claimant was eligible for health care benefits under chapter 
17, title 38, United States Code, for any disability 
determined to be service-connected.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By a rating decision issued in April 1998, the RO 
denied entitlement to service connection for residuals of 
mental health problems.  By a rating decision issued in June 
1998, medical care eligibility for right knee disability, 
left knee disability, and for headaches was granted, and 
medical care eligibility for a closed head injury was denied.  

The claimant requested a hearing before the Board.  That 
hearing was scheduled in February 1999.  The claimant failed 
to appear for his scheduled hearing.  There is no evidence of 
record that he has contacted the Board to explain his failure 
to appear, nor is there any evidence that he has requested 
that the hearing be rescheduled.  The claimant has been 
afforded an opportunity to present evidence at a hearing.  
The Board may proceed with adjudication of the claim.


FINDING OF FACT

The claim of entitlement to service connection, for purposes 
of medical care eligibility, for a closed head injury and for 
a psychiatric disorder, is not supported by any competent 
medical evidence or opinion that the claimant incurred a 
closed head injury or a psychiatric disorder in service or as 
a result of service.  


CONCLUSION OF LAW

The claimant has not submitted a well-grounded claim of 
entitlement to service connection for a closed head injury or 
a mental health disorder for purposes of medical care 
eligibility under chapter 17, title 38, United States Code.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a statement submitted through his representative in 
February 1997, the claimant contends that he incurred a 
closed head injury in service when he felt off a cliff during 
night maneuvers.  He further contends that he has suffered 
mental health problems since that time.  The claimant 
believes that a mental health disorder was first manifested 
in service or is a residual of a closed head injury incurred 
in service.  The claimant seeks eligibility for VA health 
care benefits and services for the residuals of a closed head 
injury sustained in service and for a mental health disorder 
incurred in service or residual to the in-service closed head 
injury.  

Initially, the Board notes that monetary benefits, including 
compensation or pension, are not payable where the period of 
service on which the claim is based was terminated by 
discharge or release under dishonorable conditions, except 
where the former service member died in service.  38 C.F.R. § 
3.12(a) (1998).  However, applicable regulations provide that 
VA health care and related benefits, as authorized by chapter 
17 of title 38, United States Code, shall be provided to 
former service persons with administrative discharges under 
other than honorable conditions for disability incurred or 
aggravated during active service in line of duty.  38 C.F.R. 
§ 3.360(a).  

In this case, the RO determined, in February 1977, that the 
claimant's OTH discharge was not a bar to healthcare benefits 
provided for any disability determined to be service-
connected.  In determining whether a former service member 
with an other than honorable discharge is eligible for health 
care benefits for a specific disorder, the same criteria will 
be used as are applicable to determinations of entitlement to 
service connection when there is no character of discharge 
bar.  38 C.F.R. § 3.360(c).  

Under the general scheme for determinations of service 
connection, the claimant in this case is entitled to health 
care benefits for an injury or disease if the facts, as shown 
by evidence, establish that the injury or disease for which 
he is seeking medical care eligibility was contracted in line 
of duty coincident with active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Organic diseases of the nervous system and 
psychoses are defined by statute or regulation as chronic, 
and may be presumed service connected where manifested to a 
degree of 10 percent or more within a specified presumptive 
period after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

If a disorder is not shown to be chronic during service, 
continuity of symptomatology after service is required in 
order to establish that a disorder is chronic.  38 C.F.R. § 
3.303.  Additionally, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Savage v. Gober, 10 Vet. App. 488 (1997).

With any claim for veterans' benefits, including the claim 
for medical care eligibility in this case, the burden is on 
the claimant to establish that the claim is well-grounded, 
that is, plausible or possible.  38 U.S.C.A. § 5107(a).  For 
a service connection claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The claimant's service medical records reflect that, in July 
1975, the claimant was seen on an emergency basis for right 
knee trauma sustained when he fell down a cliff.  The 
claimant reported that he fell approximately 15 feet, landing 
on his right leg.  There was swelling of the right knee.  
Soft tissue trauma of the right knee was diagnosed.  He again 
complained of moderate knee pain the next day.  In December 
1975, the claimant complained of pain in the right thigh.  In 
May 1976, complaints of a sore throat, headache, chills, 
fever, and knee pain were noted.  In early June 1976, the 
claimant reported migraine headaches of six months' duration 
and complained of a sore throat of three days' duration.  
These records are silent as to any report, history, or 
diagnosis of a closed head injury or of a psychiatric 
disorder.  Separation examination conducted in June 1976 was 
negative for findings or complaints of head injury or 
psychiatric disorder.

Post-service medical records include discharge summaries of 
two private hospitalizations.  The summary of an August 1994 
hospitalization reflects that the claimant heard voices and 
had suicidal thoughts.  Schizoaffective disorder, bipolar 
type, and alcohol and cocaine dependence were diagnosed.  The 
summary of a July 1995 private hospitalization for major 
depression with psychosis discloses that the claimant had 
auditory and visual hallucinations.  These records reflect 
that the claimant had a history of psychiatric 
hospitalization at least once yearly beginning in 1989, but 
the records are silent as to the etiology or onset of 
psychiatric disorders, and do not reveal a diagnosis or 
history of closed head injury.

VA outpatient treatment records dated from March 1995 through 
March 1996 similarly reflect a lengthy history of psychiatric 
and drug abuse treatment, but are silent as to diagnosis or 
history of closed head injury.  These records are also silent 
as to approximate date of onset or etiology of the 
psychiatric disorders treated.  VA computed tomography (CT) 
examination of the brain in August 1995 disclosed lesions in 
the frontal lobes bilaterally and in the right occipital 
lobe.  Bilateral frontal and occipital infarctions were 
diagnosed.

The claimant argues that the evidence of record is consistent 
with his claim that he sustained a closed head injury in 
service and incurred a mental health disorder in service or 
as a result of the in-service closed head injury.  The 
claimant argues that, given the distance he fell, his 
injuries must have been more extensive than the right knee 
trauma reflected in the medical record.  The claimant also 
contends that a complaint of migraine headaches of six 
months' duration noted in June 1976 was a symptom of a closed 
head injury not previously diagnosed.  

The claimant's representative, in a February 1999 informal 
hearing presentation, further contends that the diagnosis of 
bilateral frontal and right occipital infarctions at the time 
of an August 1995 CT examination supports the claimant's 
claim that he sustained a closed head injury in service.  The 
claimant and his representative also contend that the fact 
that the claimant had no disciplinary actions prior to the 
fall in service suggests that the claimant's multiple 
disciplinary problems thereafter could be related to a closed 
head injury.  In relationship to this contention, however, 
the Board notes that the claimant entered active service less 
than four months before he incurred the in-service fall which 
is the basis of the claim on appeal.  

The claimant presents these arguments as evidence that he 
incurred a psychiatric disorder or closed head injury that 
resulted in a psychiatric disorder during service.  These 
arguments are lay allegations as to medical diagnosis or 
causation, but there is no competent medical evidence or 
opinion of record to support these allegations.  There is, 
for example, no in-service medical evidence that the claimant 
incurred a closed head injury in service, nor is there any 
medical evidence that a health care provider has diagnosed a 
closed head injury or provided an opinion that the claimant 
has suffered a closed head injury.  There is no medical 
evidence or opinion which supports the assertion that 
infarctions noted at the time of an August 1995 CT 
examination could be related to a fall sustained in service.  
Neither the claimant nor his representative is qualified to 
offer an opinion on questions of medical causation or medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   

There is no medical evidence or opinion of record which 
supports the assertion that the service medical records 
subsequent to the claimant's July 1975 fall are incomplete.  
In the absence of medical diagnosis or opinion that the 
claimant has suffered a closed head injury, the claimant's 
claim that he is entitled to medical care eligibility for 
that injury is not plausible.

The Board further notes that there is no evidence of record 
which provides an opinion that a mental health disorder was 
manifested in service or within an applicable presumptive 
period proximate to service.  While there is a current 
diagnosis of a psychosis, there is no evidence that a 
psychosis was diagnosed within one year after the claimant's 
service discharge, nor is there any opinion that a psychosis 
currently diagnosed is linked to the claimant's period of 
military service.  

In the absence of supporting medical evidence or opinion, the 
claimant's lay belief that he sustained a closed head injury 
in service or incurred a mental health disorder in service or 
as the result of in-service injury is insufficient to 
establish a well-grounded claim for eligibility for medical 
benefits for these disorders.

The Board notes the argument that recent changes to VA's 
Adjudication Procedure Manual (M21-1) require that VA assist 
in the development of a claim prior to making a decision as 
to whether the claim is well grounded.  In this regard, the 
Board observes that the representative's argument provides no 
authority for the contention that the changes to M21-1 are 
substantive in nature, nor does the representative explain 
why the M21-1 provisions referenced, "Part III para 1.03a" 
and "Part IV para 2.10f," would require further development 
of evidence in this case.  

Assuming, however, that the referenced changes to M21-1 are 
substantive in nature, cf. Fugere v. Derwinski, 1 Vet.App. 
103 (1990), the Board finds that the controlling statute, 38 
U.S.C.A. § 5107, specifically requires that a claimant for VA 
benefits present a well grounded claim before a duty to 
assist arises.  Epps, 126 F.3d at 1468-70.  Because a federal 
statute is of greater weight than a federal regulation, it 
follows that the Board must require that the claimant fulfill 
his obligation to submit a well grounded claim before any 
"duty to assist" is triggered.

The Board further notes that the claimant's representative 
contends that medical opinion as to the plausibility of the 
claimant's assertions must be sought because the question 
"whether it is likely that the claimant could have suffered 
a closed head injury as a result of the fall has never been 
asked."  The Board notes that a VA outpatient treatment 
record documented the claimant's belief that his "M[ental] 
H[ealth] condition" was due to a head injury.  The Board 
further notes that this treatment record, and other 
thereafter, do not include any opinion supporting the 
claimant's belief.  

The claimant was clearly notified, by a June 1998 statement 
of the case, that there was no in-service medical evidence of 
a closed head injury or of a mental health disorder, that 
there was no post-service medical evidence or opinion that a 
closed head injury or a mental disorder was incurred or 
aggravated in service, and was notified that, in the absence 
of such evidence, his claim for medical care eligibility was 
not well-grounded.  38 U.S.C.A. § 5103.

The claimant has not identified any additional evidence which 
might be relevant, nor is VA on notice of the possible 
existence of such evidence.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  It is possible that the claimant 
might have identified additional relevant medical evidence or 
opinion sufficient to establish a well-grounded claim at a 
Board hearing scheduled in February 1999.  However, the 
claimant failed to appear for that hearing.  His claim 
remains not well-grounded, and must be denied. 


ORDER

The claim for service connection for purposes of medical care 
eligibility for a closed head injury or a psychiatric 
disorder is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

